OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 25 March 2021. 
It is also noted that the instant correspondence constitutes a second Non-Final Office Action. Any objection and/or rejection previously set forth in the Non-Final Office Action dated 21 March 2022 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 21 June 2022 has been entered. Claims 3, 8, 9, and 11 have been canceled, and new claim 12 has been added. As such, claims 1, 2, 4-7, 10, and 12 remain pending and are under consideration/have been examined on the merits.
The replacement drawing of Figure 9 has overcome all of the objections to the drawings previously set forth in the Non-Final Office Action. The drawing objections have been withdrawn, and the replacement figure accepted. The Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action. The claim objections have been withdrawn, and the Examiner thanks Applicant for amending as suggested. 
The amendments to the claims have also overcome the rejection of claims 1-11 under 35 U.S.C. 112(a) previously set forth. The 112(a) rejection has been withdrawn.
The amendments to the claims have overcome the rejection of claim 10 under 35 U.S.C. 112(b) previously set forth. The rejection of claim 10 under 112(b) has been withdrawn. 
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth in the Non-Final Office Action. The 102(a)(1) and 103 rejections have been withdrawn.
The Terminal Disclaimed filed and accepted 21 June 2022, is sufficient to overcome the provisional non-statutory double patenting rejection previously set forth. The aforesaid double patenting rejection has been withdrawn. 
However, it is noted that (i) the rejection of claim 1 under 112(b) previously set forth in the Non-Final Office Action is maintained herein; (ii) the amendments to the specification have necessitated new grounds of objection; and (iii) new grounds of rejection are set forth herein. 

Specification
The disclosure is objected to because of the following informalities:  
In the amendment to [0118] of the specification filed 21 June 2022, the geometric diamond reference character was deleted, replaced by a square. However, this introduces inconsistencies with [0117] and replacement Figure 9. As stated in the Non-Final Office Action, it was the recitation of “square” which was to be amended to recite “diamond” – not the reference character itself. 
In order to correct the issue, the text “square” should be replaced by the text “diamond”, and the geometric reference character should be amended back to the diamond (i.e., as previously presented in original paragraph [0118]) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 2, 4-7, 10, and 12 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 12, the limitation regarding the static friction coefficient of the coating film being between about 0.1 and 0.5 as measured when a normal force of 2 N is applied is indefinite, as the static friction coefficient of the coating film is dependent upon parameters/conditions which are not defined by the claim, and therefore one of ordinary skill in the art would not be reasonably apprised of nor could readily envisage the metes and bounds of the scope of the claim. 
While the addition of the normal force value to claim 1 (via the instant amendment; as recited in new claim 12) further defines the static friction coefficient such that the limitation becomes more definite, it remains indefinite based on the absence of said parameters/conditions. In particular (and as stated in the Non-Final Office Action), the static friction coefficient of a material surface (i.e., the claimed coating film) is dependent upon (at the very least) the material which it is in static contact with, prior to initiation of the sliding motion/movement – in other words, the counter material/test surface/opposing surface with which the coating film is in direct physical contact with. Illustratively, the importance in defining the test surface material can be visualized as the static friction coefficient of a tire on ice being lower than that of the same tire on asphalt. 
Applicant’s specification has explicit support at [0102] to define the aforesaid test surface. In short, [0102] indicates that the static friction coefficient of the coating film is measured against an identical coating film surface – in other words, measured against itself. In order to overcome the indefiniteness issue, it is the Examiners position, respectfully, that claim 1 should be amended to include this information (along with the normal force value currently recited in the claims).
Further, other parameters/conditions which the static friction coefficient value are dependent upon include temperature, pressure, and relative humidity (also stated in the Non-Final Office Action). However, Applicant’s specification does not disclose nor suggest these parameters. 
For examination on the merits, the broadest reasonable interpretation of the static friction coefficient value of the claimed coating film, in view of Applicant’s specification while also in the absence of improper importation of limitations therefrom (see MPEP 2111; 2111.01(II)), is such that the test surface and environmental parameters are not limited. 
As stated above, in order to overcome the indefiniteness issue, it is strongly and respectfully suggested to amend the claims to define the test surface in accordance with [0102].
Regarding claim 5, the recitation of “the rubber component” renders the claim indefinite as it lacks sufficient and proper antecedent basis. Based on the amendments to claim 1 (upon which claim 5 is directly dependent), the term “rubber component” has been deleted in favor of “an addition reaction type silicone rubber composition”. In order to overcome the issue, it is respectfully suggested to amend claim 5 to recite “silicone rubber composition” in place of “the rubber component”. Claim 5 is interpreted for examination on the merits in accordance with the aforesaid suggestion.
Claims 2, 4-7, and 10 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2007/0299402; “Ishii”) (newly cited) in view of (i) Dowling (US 2008/0183262; “Dowling”) (prev. cited); (ii) Jenkins (prev. cited and copy prev. provided; see para. 59 of the Non-Final Office Action for full citation); and (iii) the Shin-Etsu Product Description and Typical Properties webpage for X-52-1621, available 2014 (“Shin-Etsu”; https://www.shinetsusilicones.com/content.jsp?id=X-52-1621/KMP-591&tbl=fluid; copy provided herewith).
Regarding claims 1 and 12, Ishii discloses a medical appliance such as (though not limited thereto) a syringe, blood collection tube, or a catheter, said appliance having a surface that is in contact with a (human) body lumen (e.g., blood vessel) or another medical member surface, wherein said appliance surface has disposed thereon a slidable coating film formed from a coating composition [Abstract; Figs. 5, 6; 0001, 0010-0012, 0023, 0059, 0097, 0098].
The coating composition includes (at least) (i) a solvent-based silicone rubber; (ii) carbon nanotubes; and (iii) silicone resin fine particles [0024, 0026-0031, 0033, 0034].
The (iii) silicone resin fine particles have a preferred size of 2 to 8 µm; are preferably polymethylsilsesquioxane; and define 0.2 to 50 wt.% of the coating composition [0034, 0035]. Moreover, the silicone particles define a rough surface of the coating film, attributed to stable “slidableness” [0061, 0076], and define (based on the weight of the cured coating film itself) up to 60 wt.% of the slidable coating film [0077]. 
The (ii) carbon nanotubes may be included in the coating composition in as little as 0.01 wt.% (up to 2 wt.%) [0033].
The (i) solvent-based silicone rubber is disclosed as a condensation type [0051], and may be a two-component system [0055].
The coating film exhibits a coefficient of dynamic friction of not more than 0.15 [0057]; exhibits a thickness within the range of 1 to 20 µm (preferably 3 to 10 µm) [0072]; and may be formed on the intended surface via spray or dip coating, followed by application of heat [0087, 0088]. The material of the intended surface for application may be, inter alia, silicone rubber [0070]. 
Ishii is silent regarding the (i) solvent-based silicone rubber being an addition reaction-type silicone rubber (as set forth above, Ishii discloses the use of condensation reaction-type).
Dowling discloses that silicone rubber tubes or lumens are widely used in medical applications [0004], including in catheters [0014], due largely in part to low toxicity, high thermal stability, good moisture resistance, excellent flexibility, and good adhesion to various substrates [004]. Dowling also discloses that silicone rubber may be disposed on and in contact with another layer of the silicone rubber in multilayer tubing fashion [0007, 0009]. Dowling teaches that addition reaction-type silicones that are platinum cured (as well as peroxide-cured silicones) are suitable for use in forming silicone rubber tubes and lumens in medical applications, including multilayer tubes therefor; as well as exhibit the aforesaid benefits stated above [0004, 0005, 0009, 0010, 0039] (see MPEP 2144.06(II); 2144.07). 
Jenkins [pp. 1-2] teaches that platinum-cured silicones: are preferred for use in the medical sectors as they are viewed as “cleaner” relative to peroxide-cured silicones; produce sheets and tubes which are clear such that visibility through the material is capable; and exhibit better physical properties such as tensile strength and tear strength over peroxide-cured silicones.
Shin-Etsu teaches that X-52-1621 are polymethylsilsesquioxane spherical particles which are within the preferred size range disclosed by Ishii, have a “very high” hardness value, and were commercially available as of 2014 [pp. 1] (see MPEP 2144.07). 
Ishii, Dowling, and Jenkins are all directed to the use of silicone elastomers in medical applications. Shin-Etsu constitutes disclosure of a commercially available material prior to the effective filing date of the invention, and specifically the species of silicone resin particle specified by Ishii, thereby being in the related field of endeavor. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an addition reaction-type (i.e., platinum-cured) silicone in place of the condensation reaction-type silicone rubber (i) of the coating composition/film of Ishii, as taught by Dowling and Jenkins, as the addition reaction-type silicone would have been well-recognized in the art as suitable for use in medical tube/catheter/lumen applications (see MPEP 2144.07); and/or in order to benefit from low toxicity (i.e., no by-products), optical clarity, moisture resistance, flexibility, thermal stability, and adhesion to substrates including other silicones. 
Given that Ishii explicitly names polymethylsilsesquioxane as the preferred type of silicone resin fine particles (iii), wherein Shin-Etsu discloses/teaches that X-52-1621 is polymethylsilsesquioxane particles exhibiting a size within the most-preferred range of Ishii, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized X-52-1621 as the silicone resin fine particles (iii) of the coating composition/film of Ishii (see MPEP 2144.07)). 
Per the aforesaid modifications, the coating film of Ishii (hereinafter “modified Ishii”) would have included/been formed from (i) an addition reaction-type silicone rubber; (ii) carbon nanotubes (as low as 0.01 wt.%); and up to 60 wt.% (in the coating film itself) Shin-Etsu X-52-1621 polymethylsilsesquioxane particles. The thickness of the coating film would have been within the range of 1 to 20 µm (preferably 3 to 10 µm), and as stated by Ishii, would have exhibited surface roughness (i.e., surface irregularities) due to the particles, thereby increasing the slidability of the silicone rubber surface. 
The disclosure of Ishii cited above, specifically the syringe internal surface being coated, or the surface of a catheter which is in contact with that of a (human) body lumen (e.g., blood vessel) being coated, reads on/renders prima facie obvious the claimed medical hollow tube and the respective main body (claim 1) and sheath (claim 12), given that structurally, there is no difference between the claimed sheath and main body. 
Modified Ishii (as set forth above), does not disclosure nor teach the static friction coefficient of the coating film being between about 0.1 and 0.5 under a normal force of 2 N as claimed; does not disclose/teach the coating film comprising a resistance to being wiped off with a long fiber non-woven fabric as claimed (including the absolute value of the difference in the static friction coefficient before and after the wiping being less than 0.1); and does not disclose/teach the absence (or presence) or low degree of voids in the surface of the coating film as claimed. 
However, Applicant’s specification indicates: (i) the thickness of the coating film is 3 to 100 µm [0036; claim 7]; (ii) the quantity of the silicone resin fine particles in the coating film is up to 60% by mass [0046]; (iii) the silicone resin fine particles are Shin-Etsu X-52-1621 [0092]; (iv) (explicitly states) that the addition reaction-type silicone is resistant to producing air bubbles during curing, allowing for denser distribution of the particles in the coating film [0039] and suppressing the formations of voids, which are derived from the air bubbles, in the surface of the coating film, allowing for increased adhesion strength to the underlying sheath/main body [0068]; (v) dipping or spray coating may be utilized to form the coating film [0059]; and (vi) example(s) which do not include the fumed silica particles (in addition to the silicone resin particles) are capable of exhibiting the claimed static friction coefficient, the claimed difference therein after wiping-off resistance testing, the claimed adhesion range value(s), and absent any voids equal to or greater than 1 µm [Table 1, Example 3]. 
Given (A) that the coating film (and medical article onto which it is applied) of modified Ishii, set forth above, is substantially identical to Applicant’s claimed and disclosed coating film in terms of all of (i)-(v) above, wherein (in particular) Applicant’s specification attributes the absence of the voids and the degree of adhesion the use of the addition reaction-type silicone rubber and attributes the static friction coefficient values to the amount, presence, and type of particles (in combination with the addition reaction-type silicone rubber); where it is further noted that (B) the claims do not recite a substrate material for the main body or sheath, nor the species of particle, nor the amount of particles present in the coating film, there is a strong, reasonable expectation that the coating film of modified Ishii would have inherently exhibited the claimed (1) static friction coefficient (“CoF”) of about 0.1 to 0.5, the claimed (2) resistance to being wiped off characterized by the difference in CoF of 0.1 or less, and the claimed (3) number of voids sized 1 µm or larger being less than 5 per 40 µm x 40 µm or the substantial absence of any voids of the aforesaid size, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
The coated medical appliance of modified Ishii (i.e., syringe or catheter having the aforesaid coating film applied on a surface thereof) reads on and renders obvious all of the limitations of claims 1 and 12. 
Regarding claim 2, the rejection of claim 1 above, in particular the inherency rationale set forth and the supporting positions of substantially identical features to those claimed/disclosed by Applicant, read on the limitations of claim 2. More specifically, in view of paras. 42, 45, and 46 above, there is a strong, reasonable expectation that the coating film of modified Ishii would have exhibited the claimed adhesion strength with the main body. 
Regarding claim 4, as set forth above in the rejection of claim 1, the fine particles are silicone resin fine particles.
Regarding claim 6, as set forth above in the rejection of claim 1, the fine particles have an average particle diameter of 2 to 8 µm (as disclosed by Ishii), and are 5 (µm) according to Shin-Etsu, with a distribution of 1-8 µm. The aforesaid is within/substantially identical to, and/or encompasses, the claimed range, in any case rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above in the rejection of claim 1, the coating film exhibits a thickness of 1 to 20 µm (preferably 3 to 10 µm) (see MPEP 2144.05(I)).
Regarding claim 10, the rejection of claim 1 above reads on the limitations of claim 10. Per the inherency rationale set forth above, in the absence of factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)), the surface of the coating film of modified Ishii would have been substantially devoid of voids (i.e., well-within the claimed range of less than 5%). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Dowling, Jenkins, and Shin-Etsu as applied to claim 1 above, further in view of Kashimura et al. (US 2018/0036509; “Kashimura”) (prev. cited) and Kihara et al. (US 2016/0369100; “Kihara”) (prev. cited under “Pertinent Prior Art” section of Non-Final Office Action; newly relied upon herein). 
Regarding claim 5, as set forth above in the rejection of claim 1, modified Ishii discloses the coating film. 
Modified Ishii does not explicitly teach/suggest the (iii) silicone resin fine particles, i.e., Shin-Etsu X-52-1621 particles, having a hardness which is higher than that of the silicone rubber. 
Kashimura [see paras. 36-48 of the Non-Final Office Action for cited disclosure] explicitly teaches that the silicone rubber fine particles, of which are Shin-Etsu X-52-1621 [0046, 0053, 0068], are to have a higher hardness than that of the silicone rubber which forms the coating film [Abstract; 0011, 0043]. Based upon reading and consideration of the full scope of Kashimura, one of ordinary skill in the art would have recognized that the limitation regarding the hardness of the particles being higher than that of the silicone, is to impart hardness to the coating film, and/or to increase the slidability through decreasing the coefficient of (static) friction and/or increasing the wipe-off resistance.
Kihara, directed to addition reaction-type silicone elastomer compositions suitable for coating medical tubes [Abstract; 0002, 0013-0015, 0038], teaches that the filler component added to the silicone elastomer imparts strength, hardness, and permanent elongation to the elastomer [0033, 0034]. 
Ishii, Kashimura, and Kihara are all in the related field of endeavor of silicone elastomer coatings, which include fillers, for medical devices. 
In view of the totality of the disclosures/teachings of the prior art above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coating composition/film of (modified) Ishii, set forth above, such that the silicone resin particles had a higher hardness than that of the silicone rubber (i.e., the matrix of the coating film), as taught by Kashimura, in order to impart hardness to the coating film (as taught by Kihara) and to benefit from increased slidability through decreased coefficient of (static) friction. 
Per the aforesaid modification, the (iii) silicone resin particles of the coating film of modified Ishii (of which are Shin-Etsu X-52-1621, described as having “very high” hardness) would have had a higher hardness than that of the addition reaction-type silicone resin of the coating film (i.e., that which forms the matrix of the film), thereby reading on/rendering obvious the limitation of claim 5.

Examiner’s Closing Note
Upon receipt of the instant Correspondence, the Attorney of Record for Applicant is respectfully encouraged to contact the Examiner to conduct an interview to facilitate expedient and compact prosecution of the instant application. 

Response to Arguments
In regard to Applicant’s comments on pp. 6 of the Remarks filed 21 June 2022 with respect to the objections previously set forth in the Non-Final Office Action, it is noted that the aforesaid objections/comments are addressed above under the Response to Amendment section.
Applicant’s arguments, see pp. 6-8 of the Remarks, with respect to the rejection of claims under 35 U.S.C. 112(a) previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive, further in view of the amendments to the claims. As such, the 112(a) scope of enablement rejection has been withdrawn. 
Applicant’s arguments on pp. 8 of the Remarks, with respect to the rejection of claim 1 (and claims dependent thereon; also new claim 12) under 35 U.S.C. 112(b) have been fully considered but are not found persuasive. 
While the Examiner agrees that correct amendments have been made to claim 1 to render it definite, it is the Examiner’s position that the aforesaid claims remain indefinite for the reasons set forth hereinabove in the rejection under 35 U.S.C. 112(b). 
Applicant’s remaining arguments, directed to the rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The aforesaid 102(a)(1) and 103 rejections have been withdrawn, however, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to primarily Ishii, further in view of Shin-Etsu.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782